Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1, 4-7, drawn to a burring method.
Group 2, claim(s) 15, 18-20, 22-23, 26-27, drawn to a burring device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of a burring method, comprising: disposing a sheet-shaped workpiece formed with a through hole such that a punch is positioned on one sheet thickness direction side of the workpiece and a pad is positioned on the opposite side to the one sheet thickness direction side of the workpiece; and forming a flange by moving the punch toward the opposite side relative to the workpiece and extruding a peripheral rim of the through hole in the 
During a telephone conversation with Marc Weiner on 02/17/2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1, 4-7. 
This application is in condition for allowance except for the presence of claim 15, 18-20, 22-23, 26-27 directed to group 2 non-elected without traverse.  Accordingly, claims 15, 18-20, 22-23, 26-27 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
	Claim 1 is amended to:
1. A burring method, comprising: disposing a sheet-shaped workpiece formed with a through hole such that a punch is positioned on one sheet thickness direction side of the workpiece and a pad is positioned on the opposite side to the one sheet thickness direction side of the workpiece; and forming a flange by moving the punch toward the opposite side relative to the workpiece and extruding a peripheral rim of the through hole in the workpiece with the punch in a state in which the peripheral rim of the through hole is pressed by the punch and the pad in the sheet thickness direction of the workpiece; wherein a spacer is provided at a top face of the punch or at a face of the pad opposing the punch, and the spacer is positioned inside the through hole in the forming of the flange; and a thickness of the spacer is thinner than the sheet thickness of the workpiece.
	Claims 4, 6-7 are cancelled. 

Allowable Subject Matter
Claims 1 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art Nakamura et el. (JPS62183916) teaches A burring method (Fig. 1-2), comprising: disposing a sheet-shaped workpiece (9) formed with a through hole (10) such that a punch (4) is positioned on one sheet thickness direction side of the workpiece and a pad (6) is positioned on the opposite side to the one sheet thickness direction side of the workpiece; and forming a flange (12) by moving the punch toward the opposite side relative to the workpiece 
However, the prior art Nakamura et el. (JPS62183916) does not teach or suggest “wherein a spacer is provided at a top face of the punch or at a face of the pad opposing the punch, and the spacer is positioned inside the through hole in the forming of the flange; and a thickness of the spacer is thinner than the sheet thickness of the workpiece." in combination with the other limitations of claim 1.
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 1 is deemed patentable over the prior art of record. Claim 5 is allowed as dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120073350 and US 9328824 teach similar burring method with a workpiece with a hole and a punch and a pad. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725